HOUSTON, Justice.
1940565 AFFIRMED. NO OPINION.
See Rule 53(a)(1) and (a)(2)(F), Ala. RApp.P.
MADDOX, SHORES, INGRAM, and COOK, JJ., concur.
KENNEDY and BUTTS, JJ., dissent.
1940633 DISMISSED.
The cross-appeal is dismissed based on the representation of the attorneys, and this Court’s understanding, that the award of attorney fees to Briskman & Binion, P.C., will *864be paid out of the 40% contingency fee that Betty Joyce Sims and Roger Dale Boutwell agreed to pay to the Texas law firm of O’Quinn, Kerensky & McAninch.
MADDOX, SHORES, INGRAM, COOK, and BUTTS, JJ., concur.
KENNEDY, J., dissents.